Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 1 of 13 PageID #: 4509




    UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


   UNITED STATES OF AMERICA                       §
                                                  §
   versus                                         §    CRIMINAL ACTION NO. 4:18-CR-46-4
                                                  §
   ANTHONY HOWARD                                 §

                                  MEMORANDUM AND ORDER

            Pending before the court is Defendant Anthony Howard’s (“Howard”) Motion for

   Compassionate Release (#1070), wherein he requests that the court order his immediate release

   from prison pursuant to 18 U.S.C. § 3582(c)(1)(A) due to the threat of Coronavirus Disease 2019

   (“COVID-19”). The Government opposes the motion. After conducting an investigation, United

   States Probation and Pretrial Services (“Probation”) recommends denying the motion. Also

   pending before the court is Howard’s Motion to Appoint Counsel (#1071). Having considered the

   motions, the Government’s response, Probation’s recommendation, the record, and the applicable

   law, the court is of the opinion that the motions should be denied.

   I.       Background

            On November 15, 2018, a federal grand jury in the Eastern District of Texas returned a

   Fourth Superseding Indictment charging Howard and 27 others in Count I with Conspiracy to

   Possess with the Intent to Manufacture and Distribute Methamphetamine, in violation of 21 U.S.C.

   §§ 846, 841(b)(1)(A). On February 19, 2019, Howard pleaded guilty to the offense pursuant to

   a binding plea agreement. On August 27, 2019, the court sentenced Howard to 240 months’

   imprisonment, followed by a 5-year term of supervised release. He is currently housed at Federal

   Correctional Institution Texarkana, located in Texarkana, Texas (“FCI Texarkana”). Howard’s

   projected release date is July 28, 2035.
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 2 of 13 PageID #: 4510


   II.    Appointment of Counsel

          Howard requests the appointment of counsel to assist him with his motion for

   compassionate release. There is no constitutional right to appointed counsel in post-conviction

   proceedings. Pennsylvania v. Finley, 481 U.S. 551, 555 (1987) (“The right to appointed counsel

   extends to the first appeal of right, and no further.”); see Garza v. Idaho, ___ U.S. ___, 139 S.

   Ct. 738, 749 (2019); McCleskey v. Zant, 499 U.S. 467, 494-95 (1991); Whitaker v. Collier, 862

   F.3d 490, 501 (5th Cir. 2017), cert. denied, 138 S. Ct. 1172 (2018); In re Sepulvado, 707 F.3d

   550, 554 (5th Cir.), cert. denied, 571 U.S. 952 (2013).

          The court, however, may, in the interest of justice, appoint counsel to assist a defendant

   in the pursuit of post-conviction relief where a defendant has raised nonfrivolous claims with

   factually and/or legally complex issues. See United States v. Whitebird, 55 F.3d 1007, 1011 (5th

   Cir. 1995) (“After [a defendant’s first appeal], the decision whether to appoint counsel rests in the

   discretion of the district court.”).

          The exercise of discretion in this area is guided . . . by certain basic principles.
          When applying this standard and exercising its discretion in this field, the court
          should determine both whether the petition presents significant legal issues, and if
          the appointment of counsel will benefit the petitioner and the court in addressing
          this claim.

   United States v. Molina-Flores, No. 3:16-CR-130-N (19), 2018 WL 10050316, at *2 (N.D. Tex.

   Feb. 13, 2018) (quoting Jackson v. Coleman, No. 3:11-cv-1837, 2012 WL 4504485, at *4 (M.D.

   Pa. Oct. 2, 2012)); see Scoggins v. MacEachern, No. 04-10814-PBS, 2010 WL 3169416, at *1

   (D. Mass. Aug. 10, 2010) (“In order to obtain appointed counsel, ‘an indigent litigant must

   demonstrate exceptional circumstances in his or her case to justify the appointment of counsel.’

   The rare cases warranting appointment of counsel in the interests of justice typically involve

   nonfrivolous claims with factually and/or legally complex issues and a petitioner who is severely

                                                    2
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 3 of 13 PageID #: 4511


   hampered in his ability to investigate the facts.” (quoting Cookish v. Cunningham, 787 F.2d 1,

   2 (1st Cir. 1986))).

          Howard is not entitled to the appointment of counsel to assist him. See United States v.

   Vasquez, No. CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“There is

   no right to counsel in § 3582 or other post-appellate criminal proceedings.”). Moreover, Howard

   provides no basis for the court to conclude that the appointment of counsel would aid him in

   obtaining relief. Howard has failed to raise any potentially viable claims or any factually or

   legally complex issues that could arguably justify the appointment of post-conviction counsel.

   Thus, the court finds that the discretionary appointment of counsel is not warranted. See 18

   U.S.C. § 3006A(a)(2) (allowing appointment of counsel under certain circumstances when “the

   court determines that the interests of justice so require”). Accordingly, Howard’s motion for

   appointment of counsel is denied.

   III.   Compassionate Release

          On December 21, 2018, the President signed the First Step Act of 2018 into law. See First

   Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194. The Act, in part, amended 18 U.S.C.

   § 3582(c), which gives the court discretion, in certain circumstances, to reduce a defendant’s term

   of imprisonment:

          The court, upon motion of the Director of the Bureau of Prisons (“BOP”), or upon
          motion of the defendant after the defendant has fully exhausted all administrative
          rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf
          or the lapse of 30 days from the receipt of such a request by the warden of the
          defendant’s facility, whichever is earlier, may reduce the term of imprisonment
          (and may impose a term of probation or supervised release with or without
          conditions that does not exceed the unserved portion of the original term of
          imprisonment), after considering the factors set forth in section 3553(a) to the
          extent that they are applicable, if it finds that extraordinary and compelling reasons
          warrant such a reduction; or the defendant is at least 70 years of age, has served
          at least 30 years in prison, pursuant to a sentence imposed under section 3559(c),

                                                    3
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 4 of 13 PageID #: 4512


          for the offense or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the [BOP] that the defendant is not
          a danger to the safety of any other person or the community, as provided under
          section 3142(g); and that such a reduction is consistent with applicable policy
          statements issued by the Sentencing Commission . . . .

   18 U.S.C. § 3582(c)(1)(A). This provision is commonly referred to as “compassionate release.”

          Prior to the First Step Act, only the Director of the BOP could file a motion seeking

   compassionate release. See Tuozzo v. Shartle, No. 13-4897, 2014 WL 806450, at *2 (D.N.J. Feb.

   27, 2014) (denying petitioner’s motion for compassionate release because no motion for his release

   was filed by the BOP); Slate v. United States, No. 5:09-CV-00064, 2009 WL 1073640, at *3

   (S.D.W.Va. Apr. 21, 2009) (“Absent a motion from the BOP, the Court lacks authority to grant

   compassionate release.”). The First Step Act amended § 3582(c) by providing a defendant the

   means to appeal the BOP’s decision not to file a motion for compassionate release on the

   defendant’s behalf. United States v. Cantu, 423 F. Supp. 3d 345, 347 (S.D. Tex. 2019); United

   States v. Bell, No. 3:93-CR-302-M, 2019 WL 1531859, at *1 (N.D. Tex. Apr. 9, 2019). The

   plain language of the statute, however, makes it clear that the court may not grant a defendant’s

   motion for compassionate release unless the defendant has complied with the administrative

   exhaustion requirement. 18 U.S.C. § 3582(c)(1)(A); United States v. Alam, 960 F.3d 831, 833

   (6th Cir. 2020) (“Even though [the] exhaustion requirement does not implicate [the court’s]

   subject-matter jurisdiction, it remains a mandatory condition.”); United States v. Raia, 954 F.3d

   594, 597 (3d Cir. 2020) (“[T]he exhaustion requirement . . . presents a glaring roadblock

   foreclosing compassionate release.”). Thus, before seeking relief from the court, a defendant must

   first submit a request to the warden of his facility to move for compassionate release on his behalf

   and then either exhaust his administrative remedies or wait for the lapse of 30 days after the



                                                    4
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 5 of 13 PageID #: 4513


   warden received the request. 18 U.S.C. § 3582(c)(1)(A); United States v. Harris, No. 20-1723,

   2020 WL 4048690, at *1 (3d Cir. July 20, 2020); United States v. Springer, No. 20-5000, 2020

   WL 3989451, at *3 (10th Cir. July 15, 2020) (defendant “was required to request that the BOP

   file a compassionate-release motion on his behalf to initiate his administrative remedies” (citing

   Raia, 954 F.3d at 595)); Alam, 960 F.3d at 833-34; United States v. Soliz, No. 2:16-190-3, 2020

   WL 2500127, at *3 (S.D. Tex. May 14, 2020) (“§ 3582(c)(1)(A) does not provide this Court with

   the equitable authority to excuse [defendant’s] failure to exhaust his administrative remedies or to

   waive the 30-day waiting period.” (quoting United States v. Reeves, No. 18-00294, 2020 WL

   1816496, at *2 (W.D. La. Apr. 9, 2020))).

          There is uncertainty regarding the date Howard filed his request for compassionate relief

   with the warden of FCI Texarkana, Warden S. Salmonson. Howard claims he submitted his

   request on June 10, 2020. Attached to the Government’s response is a handwritten request from

   Howard, dated July 29, 2020, seeking compassionate release. In addition, Warden Salmonson

   notes in his July 22, 2020, denial of Howard’s request that the request was submitted on June 29,

   2020. If Howard submitted his request on June 29, he would not have satisfied the 30-day waiting

   requirement at the time he filed his motion on July 17, 2020. On the other hand, if Howard

   submitted his request on June 10, then 30 days would have elapsed prior to his filing of the instant

   motion for compassionate release.        In either case, nothing in his motion indicates that

   extraordinary and compelling reasons exist to release him from confinement.

          Congress did not define “extraordinary and compelling.” Rather, it elected to delegate its

   authority to the United States Sentencing Commission (“the Commission”). See 28 U.S.C.

   § 994(t) (“The Commission, in promulgating general policy statements regarding the sentencing

   modification provisions in section 3582(c)(1)(A) of title 18, shall describe what should be

                                                    5
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 6 of 13 PageID #: 4514


   considered extraordinary and compelling reasons for sentence reduction, including the criteria to

   be applied and a list of specific examples.”); see also U.S. SENTENCING GUIDELINES MANUAL

   § 1B1.13 (U.S. SENTENCING COMM’N 2018) (“USSG”). In Application Note 1 to § 1B1.13 of

   the USSG, the Commission defined “extraordinary and compelling reasons” to include the

   following four categories of circumstances: (i) certain medical conditions of the defendant; (ii)

   the defendant is 65 years or older and meets other requirements; (iii) the defendant’s family has

   specified needs for a caregiver; and (iv) other reasons in the defendant’s case that establish an

   extraordinary and compelling reason. The court must also consider the factors set forth in 18

   U.S.C. § 3553(a),1 as applicable, and find that the sentence modification is consistent with the

   policy statements issued by the Commission. 18 U.S.C § 3582(c)(1)(A). The policy statement

   regarding compassionate release requires a determination that “the defendant is not a danger to

   the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

           In the instant motion, Howard, age 37, contends that he is eligible for compassionate

   release due to his medical condition. Howard asserts that he suffers from hypertension and obesity

   and is vulnerable to contracting COVID-19.               The USSG provides that extraordinary and

   compelling reasons exist regarding a defendant’s medical condition when the defendant is

   “suffering from a terminal illness (i.e., a serious and advanced illness with an end of life

   trajectory)” or when a defendant is “suffering from a serious physical or medical condition,”


           1
             Section 3553(a) directs courts to consider: the nature and circumstances of the offense and the
   defendant’s history and characteristics; the need to reflect the seriousness of the offense, to promote
   respect for the law, and to provide just punishment for the offense; the need to deter criminal conduct; the
   need to protect the public; the need to provide the defendant with needed educational or vocational training,
   medical care, or other correctional treatment in the most effective manner; the kinds of sentences and
   sentencing ranges established for defendants with similar characteristics under applicable USSG provisions
   and policy statements; any pertinent policy statement of the Commission in effect on the date of sentencing;
   the need to avoid unwarranted disparities among similar defendants; and the need to provide restitution to
   the victim. 18 U.S.C. § 3553(a).

                                                        6
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 7 of 13 PageID #: 4515


   “suffering from a serious functional or cognitive impairment,” or “experiencing deteriorating

   physical or mental health because of the aging process, that substantially diminishes the ability of

   the defendant to provide self-care within the environment of a correctional facility and from which

   he or she is not expected to recover.” U.S.S.G. § 1B1.13 cmt. n.1(A). Here, Howard contends

   that his history of hypertension and obesity are “underling [sic] deteriorating health conditions”

   that put him at risk if he were infected with COVID-19. Howard’s Presentence Investigation

   Report (“PSR”), prepared in July 2019, make no mention of any health problems. The PSR

   states, “With regard to his physical health, the defendant reported that he is not under the care of

   a physician, nor is he receiving any prescription medication.” Probation’s investigation revealed

   that Howard is now receiving prescription medication to treat high blood pressure, but noted that

   his “records show his physical condition is stable with no extraordinary or compelling findings.”

   Probation further reports that BOP records list his health status as “Care Level 1—Healthy.” This

   medical summary does not meet the criteria listed above. While Howard may suffer from

   hypertension and obesity, neither of these medical conditions is terminal or substantially

   diminishes his ability to provide self-care. Hence, Howard has failed to establish that a qualifying

   medical condition exists that would constitute extraordinary and compelling reasons to reduce his

   sentence. Even if Howard had provided evidence that he was suffering from such a medical

   condition, “compassionate release is discretionary, not mandatory, and [may] be refused after

   weighing the sentencing factors of 18 U.S.C. § 3553(a).” United States v. Chambliss, 948 F.3d

   691, 693 (5th Cir. 2020). Where, as here, the defendant has an extensive criminal history, the

   district court has discretion to deny compassionate release after weighing the evidence. Id. at

   693-94.




                                                    7
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 8 of 13 PageID #: 4516


          Howard’s request for compassionate release potentially falls into the fourth, catch-all

   category of “other” extraordinary and compelling reasons, which specifically states that the

   Director of the BOP shall determine whether “there exists in the defendant’s case an extraordinary

   and compelling reason other than, or in combination with, the reasons described in subdivisions

   (A) through (C).” Id. § 1B1.13 cmt. n.1(D). Although Subdivision D is reserved to the BOP

   Director, the Commission acknowledged, even before the passage of the First Step Act, that courts

   are in the position to determine whether extraordinary and compelling circumstances are present.

   United States v. Beck, 425 F. Supp. 3d 573, 583 (M.D.N.C. 2019) (“Read in light of the First

   Step Act, it is consistent with the previous policy statement and with the Commission guidance

   more generally for courts to exercise similar discretion as that previously reserved to the BOP

   Director in evaluating motions by defendants for compassionate release.”); see Cantu, 423 F.

   Supp. 3d at 352 (“[T]he correct interpretation of § 3582(c)(1)(A) . . . is that when a defendant

   brings a motion for a sentence reduction under the amended provision, the Court can determine

   whether any extraordinary and compelling reasons other than those delineated in U.S.S.G.

   § 1B1.13 cmt. n.1(A)-(C) warrant granting relief.”).

          In the case at bar, there is no indication that the BOP Director made a determination

   regarding the presence of extraordinary and compelling reasons with respect to Howard for any

   “other” reason. In exercising its discretion, the court finds that no extraordinary and compelling

   reasons exist in relation to Howard’s situation. Howard expresses concern regarding the spread

   of COVID-19 amongst the prison population. As of August 21, 2020, the figures available at

   www.bop.gov list 1 inmate and 4 staff members at FCI Texarkana as “Confirmed Active Cases”

   of COVID-19, 2 staff members as recovered, and no deaths at the facility.




                                                   8
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 9 of 13 PageID #: 4517


          Although Howard expresses legitimate concerns regarding COVID-19, he does not

   establish that the BOP cannot manage the outbreak within his correctional facility or that the

   facility is specifically unable to treat Howard, if he were to contract the virus and develop

   COVID-19 symptoms, while incarcerated. See Raia, 954 F.3d at 597 (“[T]he mere existence of

   COVID-19 in society and the possibility that it may spread to a particular prison alone cannot

   independently justify compassionate release, especially considering BOP’s statutory role, and its

   extensive and professional efforts to curtail the virus’s spread.”); United States v. Vasquez, No.

   CR 2:18-1282-S-1, 2020 WL 3000709, at *3 (S.D. Tex. June 2, 2020) (“General concerns about

   the spread of COVID-19 or the mere fear of contracting an illness in prison are insufficient

   grounds to establish the extraordinary and compelling reasons necessary to reduce a sentence.”

   (quoting United States v. Koons, No. 16-214-05, 2020 WL 1940570, at *5 (W.D. La. Apr. 21,

   2020))); United States v. Clark, No. CR 17-85-SDD-RLB, 2020 WL 1557397, at *5 (M.D. La.

   Apr. 1, 2020) (finding the defendant had failed to present extraordinary and compelling reasons

   to modify his prison sentence because he “does not meet any of the criteria set forth by the statute”

   and he “cites no authority for the proposition that the fear of contracting a communicable disease

   warrants a sentence modification”). Furthermore, contracting the virus while incarcerated, even

   in conjunction with preexisting health conditions, is insufficient to establish exceptional and

   compelling circumstances warranting compassionate release. See United States v. Jackson, No.

   3:16-CR-196-L-1, 2020 WL 4365633, at *2 (N.D. Tex. July 30, 2020) (finding that defendant had

   failed to present extraordinary and compelling reasons for compassionate release despite suffering

   from previous underlying health conditions and testing positive for COVID-19). Howard has

   failed to establish that “other” reasons exist that would constitute extraordinary and compelling

   reasons to reduce his sentence and warrant his release from imprisonment.

                                                    9
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 10 of 13 PageID #:
                                    4518

        The court further finds that compassionate release is not warranted in light of the applicable

 factors set forth in § 3553(a). See 18 U.S.C. § 3582(c)(1)(A) (requiring courts to consider the

 § 3553(a) factors before granting compassionate release); Chambliss, 948 F.3d at 693-94.

 Howard’s conviction stems from his participation in a drug trafficking conspiracy that involved

 the distribution of 45 kilograms or more of a mixture or substance containing methamphetamine

 or 4.5 kilograms or more of actual methamphetamine. The conspiracy began in January 2017 and

 continued until May 2018. His role in the conspiracy was to supply coconspirators with kilogram

 quantities of methamphetamine from various sources, which was imported from Mexico, for

 distribution to others in the Eastern and Northern Districts of Texas. Howard was apprehended

 after selling 114.2 grams of methamphetamine to a confidential informant for $1,400.00. He was

 on parole at the time of these events.

        Howard has an extensive criminal history, including prior convictions for burglary of a

 habitation, unlawful possession of a firearm by a felon (2), criminal trespass, possession of

 marijuana, criminal mischief, evading arrest, failure to identify, assault, possession of a controlled

 substance (2), assault/family violence, resisting arrest, and false report to law enforcement. He

 also failed to comply with previous terms of probation and parole. Further, he has a long history

 of daily, poly-substance abuse. Moreover, Howard has served just 25 months of his 240-month

 sentence of imprisonment. In view of the circumstances surrounding Howard’s offense of

 conviction and his extensive criminal history, the court cannot conclude that he would not pose

 a danger to any other person or to the community, if released from confinement.

        Moreover, the BOP has instituted a comprehensive management approach that includes

 screening, testing, appropriate treatment, prevention, education, and infection control measures

 in response to COVID-19. In response to a directive from the United States Attorney General in

                                                  10
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 11 of 13 PageID #:
                                    4519

 March 2020, the BOP immediately began reviewing all inmates who have COVID-19 risk factors,

 as described by the Centers for Disease Control and Prevention, for the purpose of determining

 which inmates are suitable for placement on home confinement. See United States v. Collins, No.

 CR 04-50170-04, 2020 WL 1929844, at *3 (W.D. La. Apr. 20, 2020). The BOP notes that

 inmates need not apply to be considered for home confinement, as this is being done automatically

 by case management staff. To date, the BOP has placed 7,626 inmates on home confinement.

 The March 2020 directive is limited to “eligible at-risk inmates who are non-violent and pose

 minimal likelihood of recidivism and who might be safer serving their sentences in home

 confinement rather than in BOP facilities.” United States v. Castillo, No. CR 2:13-852-1, 2020

 WL 3000799, at *3 (S.D. Tex. June 2, 2020). The BOP has the exclusive authority to determine

 where a prisoner is housed; thus, the court is without authority to order home confinement. 18

 U.S.C. § 3621(b); Castillo, 2020 WL 3000799, at *3; see United States v. Miller, No.

 2:17-CR-015-D (02), 2020 WL 2514887, at *1 (N.D. Tex. May 15, 2020) (“[N]either the CARES

 Act nor the First Step Act authorizes the court to release an inmate to home confinement.”).

        In his Memorandum to the BOP dated March 26, 2020, Attorney General Barr

 acknowledges that the Department of Justice (“DOJ”) has an obligation to protect both BOP

 personnel and inmates. He also notes that the DOJ has the responsibility of protecting the public,

 meaning that “we cannot take any risk of transferring inmates to home confinement that will

 contribute to the spread of COVID-19 or put the public at risk in other ways.” The Attorney

 General issued a subsequent Memorandum to the BOP on April 3, 2020, in which he emphasizes

 that police officers protecting the public face an increased risk from COVID-19 and cannot avoid

 exposure to the virus, with their numbers dwindling as officers who contract the virus become ill

 or die or need to recover or quarantine to avoid spreading the disease. Accordingly, he cautions:

                                                11
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 12 of 13 PageID #:
                                    4520

        The last thing our massively over-burdened police forces need right now is the
        indiscriminate release of thousands of prisoners onto the streets without any
        verification that those prisoners will follow the laws when they are released, that
        they have a safe place to go where they will not be mingling with their old criminal
        associates, and that they will not return to their old ways as soon as they walk
        through the prison gates.

 As the court noted in United States v. Preston, “[t]he best predictor of how [Defendant] will

 behave if he were to be released is how he behaved in the past, and his track record is a poor

 one.” No. 3:18-CR-307-K, 2020 WL 1819888, at *4 (N.D. Tex. Apr. 11, 2020) (quoting United

 States v. Martin, No. PWG-19-140-13, 2020 WL 1274857, at *3 (D. Md. Mar. 17, 2020)). Here,

 Howard’s track record is similarly a poor one.

        In short, Howard has failed to satisfy his burden of showing the necessary circumstances

 to warrant relief under the statutory framework to which the court must adhere. See United States

 v. Dodge, No. 17-323-01, 2020 WL 3668765, at *5 (W.D. La. July 6, 2020) (stressing that “the

 rampant spread of the coronavirus and the conditions of confinement in jail, alone, are not

 sufficient grounds to justify a finding of extraordinary and compelling circumstances”); Koons,

 2020 WL 1940570, at *4-5 (same). As the court observed in Koons, rejecting the notion that it

 has “carte blanche” authority to release whomever it chooses, “[t]he Court cannot release every

 prisoner at risk of contracting COVID-19 because the Court would then be obligated to release

 every prisoner.” Dodge, 2020 WL 3668765, at *6; Koons, 2020 WL 1940570, at *5.

 IV.    Conclusion

        Consistent with the foregoing analysis, Howard’s Motion for Compassionate Release

 (#1070) and Motion to Appoint Counsel (#1071) are DENIED.




                                                12
Case 4:18-cr-00046-MAC-KPJ Document 1097 Filed 08/21/20 Page 13 of 13 PageID #:
                                    4521



    SIGNED at Beaumont, Texas, this 21st day of August, 2020.




                                   ________________________________________
                                               MARCIA A. CRONE
                                        UNITED STATES DISTRICT JUDGE




                                           13
